Citation Nr: 0403563	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  01-04 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
left knee disability.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right knee disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from March 1945 to July 1946.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2000, a statement of the case was issued in January 2001 and 
a substantive appeal was received in April 2001.


REMAND 

The veteran is claiming entitlement to VA compensation under 
the provisions of 38 U.S.C.A. § 1151 (West 2002) for 
bilateral knee disability.  He specifically contends that he 
has additional bilateral knee disability as a result of VA 
medical treatment on various occasions in 1999.  Although 
pertinent VA treatment records appear to be of record, it 
does not appear that there has been a VA examination and 
medical opinion regarding the veteran's claim.  The 
determinations as to whether there is additional disability 
of the right knee and left knee due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA are clearly medical in nature 
and must be addressed by medical personnel.  Appropriate 
action in this regard is therefore necessary to ensure that 
there is sufficient competent medical evidence to decide the 
claim.  38 C.F.R. § 3.159(c)(4) (2003).

As an additional matter, the Board notes that in a VA Form 
646 dated in December 2003, the California Department of 
Veterans Affairs averred that representation has been 
improperly transferred from Disabled American Veterans during 
the course of the appeal.  The California Department of 
Veterans Affairs therefore declined to make a statement in 
support of the veteran's appeal.  The record includes a VA 
Form 21-22 showing that the authority of Disabled American 
Veterans to as act the veteran's representative was revoked 
on December 10, 2002.  Also of record is another VA Form 21-
22, dated October 23, 2002 and acknowledged on December 10, 
2002, showing that the veteran appointed the California 
Department of Veterans Affairs as his representative.  
Clarification is appropriate to ensure that the veteran is 
properly represented in his appeal if he desires to be. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate action 
to contact the California Department of 
Veterans Affairs and the veteran to 
clarify if that organization is in fact 
representing the veteran.  If not, the 
veteran should be afforded an opportunity 
to appoint a new representative in 
connection with his appeal. 

2.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claims, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 
370 (2002).   

3.  After the above development has been 
undertaken, the RO should schedule the 
veteran for an examination of both knees 
by an appropriately qualified physician.  
It is imperative that the veteran's 
claims file be made available for the 
examiner to review in connection with the 
examination.  The examiner's review 
should include all medical records 
associated with VA treatment for the 
veteran's knees in 1999.  After examining 
the veteran and reviewing the veteran's 
entire claims file, the physician is 
requested to offer an opinion in response 
to the following:

(a) whether the veteran currently has 
additional disability of the right knee 
and/or of the left knee due to VA medical 
treatment and, if so, 

(b) whether the additional disability was 
due to: 

(1) carelessness, negligence, lack 
of proper skill, error in judgment, or a 
similar instance of fault on the part of 
the VA in furnishing the hospital care, 
medical or surgical treatment; or 

(2) from an event not reasonably 
foreseeable.  

A detailed rationale supporting the 
opinion presented should be provided.  
The complete findings and opinion of the 
examining physician should be associated 
with the claims folder.  If the physician 
can not answer these questions without 
resort to speculation, it should be so 
indicated.

4.  After completion of the above actions 
and any additional development which the 
RO may deem necessary, the RO should then 
review the record and determine if the 
benefits sought can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


